                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                    GREENEVILLE DIVISION

   UNITED STATES OF AMERICA,                        )
                                                    )
                                                    )
                 Plaintiff,                         )
                                                    )                    2:19-CR-167
          vs.                                       )
                                                    )
                                                    )
   ROBBIE ENGLISH and RENE BOND,                    )
                                                    )
                 Defendants.




                                              ORDER

         Defendant Bond filed a Motion to Continue Trial Date [Doc. 262] in which counsel avers

  that additional time is needed to meet with Defendant and consider options for resolution. Defense

  counsel noted the impact of the ongoing COVID-19 pandemic on trial preparations as support for

  this request. Defendant English adopted the Motion. [Doc. 265], and the United States did not

  oppose it [Doc. 263].

         Defendant Bond has shown good cause to grant the relief requested. Despite defense

  counsel’s due diligence, additional time is needed to hold attorney-client meetings and consider

  options for disposition. The Court notes the impact of the COVID-19 pandemic in delaying

  disposition of this matter and the fact that case numbers remain high in the District; therefore,

  Defendant Bond’s Motion to Continue [Doc. 262] is GRANTED.




Case 2:19-cr-00167-RLJ-CRW Document 268 Filed 02/02/21 Page 1 of 2 PageID #: 1554
         The Court sets the following deadlines for this matter, including a new trial date within

  the confines of the Speedy Trial Act:


                                    New Scheduling Dates
    Trial Date                                            May 4, 2021 at 9:00 a.m. before
                                                           Senior U.S. District Judge
                                                                 R. Leon Jordan
    Estimated length of trial                                         3 days

    Plea Deadline                                                    April 2, 2021

    Requests for Special Jury Instructions                        5 days before trial



         For the reasons stated above, those set forth in Standing Order 21-01, and those contained

  in Defendant Bond’s Motion to Continue, all time between the filing of this order and the new trial

  date identified above is hereby declared “excludable time” under the Speedy Trial Act. The ends

  of justice served by the granting of this continuance outweigh the best interests of the public and

  Defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

         If either Defendant and the United States enter into plea negotiations which prove

  successful, a fully executed plea agreement shall be filed on or before the plea deadline identified

  above with an exact copy simultaneously furnished to the chambers of the district judge. All

  provisions in the Order on Discovery and Scheduling not explicitly amended by this order shall

  remain in effect.

         SO ORDERED:
                                                s/ Cynthia Richardson Wyrick
                                                United States Magistrate Judge




Case 2:19-cr-00167-RLJ-CRW Document 268 Filed 02/02/21 Page 2 of 2 PageID #: 1555
